Cuyahoga App. No. 81782, 2004-Ohio-6922. Discretionary appeal accepted.
Resnick, O’Connor and Lanzinger, JJ., dissent.
On motion for admission pro hac vice of H. Christopher Bartolomucci by Kevin M. Young; motion for admission pro hac vice of John B. Haarlow, Michael P. Comiskey and Daniel S. Lambert by Dennis J. Bartek; motion for admission pro hac vice of Judith Fornie Helms by Holly Marie Wilson; motion for admission pro hac vice of Brian A. Frankl by David J. Fagnilli; motion for admission pro hac vice of William G. Passannante and Cathleen Cinella Tylis by Drew A. Carson; and motion for admission pro hac vice of Laura A. Foggan and John C. Yang by Stephen F. Gladstone. Motions granted.